EXHIBIT 32.2 CFO CERTIFICATION PURSUANT TO U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Advantage Oil & Gas Ltd. (“Advantage”) on Form 40-F for the fiscal year ending December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kelly I. Drader, President and Chief Financial Officer of Advantage, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Advantage. Date:March 18, 2010 /s/ Kelly I. Drader Kelly I. Drader President and Chief Financial Officer
